DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brendon et al (US 2002/0099517 A1).

Regarding claim 1, Brendon discloses a travel distance indication device including a controller ([0022] electronic odometer), wherein the controller includes: 
a storage including a first memory for storing a cumulative travel distance ([0022] a mileage odometer) and a second memory for storing a cumulative travel distance encoded value ([0028] capacity to execute the encryption scheme on the encryption engine using the odometer-related value to form an encrypted odometer related value.); 
a processing unit including a trusted processor for verifying whether the cumulative travel distance is valid, based on the cumulative travel distance encoded value ([0026] encoder/processor/decoder (EPD) 73 is in functional communication with the corresponding decoder/processor/encoder (DPE), DPE 75 enable a complete encryption authentication scheme between both elements in both directions of information flow).; and 
a display for displaying the cumulative travel distance when the cumulative travel distance is valid, wherein the storage and the display are accessible only by the trusted processor  ([0023] the encrypted signal to obtain the mileage value which the decoder 62 dutifully transmits to the display)

Regarding claim 2, Brendon discloses wherein the first memory is a non-volatile memory ([0028] the un-encrypted odometer-related value, once incremented, is then stored in a non-volatile memory), and the second memory is a memory in which data is not modified ([0028] the encoder 24 is unable to accept a "write" function call that would overwrite the odometer-related data stored within a specific location of the non-volatile memory of the encoder).

Regarding claim 3, Brendon discloses wherein the cumulative travel distance encoded value is a total amount of data input to the second memory and is different from the cumulative travel distance ([0032] If the odometer value is only 16 bits in length, These twelve bits also allow for the use of an embedded checksum within the encrypted transmission), wherein the trusted processor further inputs data into the second memory every time a vehicle moves by a predetermined travel distance ([0033] odometer mileage PEG (e.g., the 10-mile increments) is incremented)

([0039] The third component of the pre-encryption data is the discrimination data 838 constant that is copied from the non-volatile memory 830 to the discrimination data segment 824 of the pre-encryption buffer)

Regarding claim 6, Brendon discloses wherein the measured value from the travel distance measurement sensor is encrypted and transmitted to the trusted processor ([0026] enable a complete encryption authentication scheme between both elements in both directions of information flow rather than the single direction).

Regarding claim 7, Brendon discloses wherein the display includes a display control unit and a display unit, wherein the display control unit is accessible only by the trusted processor, wherein the display unit displays the cumulative travel distance under control of the display control unit ([0023] then decodes the encrypted signal to obtain the mileage value which the decoder 62 dutifully transmits to the display).

Regarding claim 8, Brendon discloses wherein the processing unit further includes a general processor, wherein the general processor and the trusted processor are separate from each other, wherein the general processor performs an operation other than a travel distance related operation ([0027] The microcontroller 22 can be any processor or microcontroller that has sufficient memory and computing capacity).

([0035] the encoder is presumed to be a fake and execution skips to step 317 where an error message (indicative of tampering) is issued and the data discarded.).

Regarding claim 10, Brendon discloses a travel distance indication ([0022] electronic odometer) method comprising: 
reading out a cumulative travel distance from a first memory ([0022] a mileage odometer); reading out a cumulative travel distance encoded value from a second memory ([0028] capacity to execute the encryption scheme on the encryption engine using the odometer-related value to form an encrypted odometer related value.); 
verifying, by a trusted processor, using the cumulative travel distance encoded value, whether the cumulative travel distance is valid  ([0026] encoder/processor/decoder (EPD) 73 is in functional communication with the corresponding decoder/processor/encoder (DPE), DPE 75 enable a complete encryption authentication scheme between both elements in both directions of information flow).; and 
displaying the cumulative travel distance on a display when the cumulative travel distance is valid, wherein the first memory is a non-volatile memory, and the second memory is a non- modifiable memory  ([0023] the encrypted signal to obtain the mileage value which the decoder 62 dutifully transmits to the display)

Regarding claim 10, Brendon discloses wherein the cumulative travel distance encoded value is a total amount of data input to the second memory and is different from the cumulative travel distance ([0032] If the odometer value is only 16 bits in length, These twelve bits also allow for the use of an embedded checksum within the encrypted transmission), wherein the method further comprises ([0033] odometer mileage PEG (e.g., the 10-mile increments) is incremented).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 ,12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendon et al (US 2002/0099517 A1) as applied to claim 3,11 above, and further in view of Baker (US 4167699 A).

Regarding claim 4, Brendon is silent to wherein verifying whether the cumulative travel distance is valid includes: dividing the cumulative travel distance by the predetermined travel distance to obtain a dividing result; and comparing the dividing result with the cumulative travel distance encoded value.

(col 3, lines 10-15, divider stage 14 is provided whereby the number of pulses is divided by some integer, ); and comparing the dividing result with the cumulative travel distance encoded value (column 4, lines 50-55, the frequency f10 is used for incrementing an odometer-like counter indicative of thousands of engine revolutions.).


	Brendon and Baker are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify electronic odometer of Brendon to include wherein verifying whether the cumulative travel distance is valid includes: dividing the cumulative travel distance by the predetermined travel distance to obtain a dividing result; and comparing the dividing result with the cumulative travel distance encoded value as described by Baker. 

 The motivation for doing so would have been for providing a user calibrated system to employ pulse generated circuit of a odometer (Baker, column 1, lines 40-45).

Therefore, it would have been obvious to combine Brendon and Baker to obtain the invention as specified in claim 4.



Baker discloses wherein verifying whether the cumulative travel distance is valid: dividing the cumulative travel distance by the predetermined travel distance to obtain a dividing result (col 3, lines 10-15, divider stage 14 is provided whereby the number of pulses is divided by some integer, ); and comparing the dividing result with the cumulative travel distance encoded value (column 4, lines 50-55, the frequency f10 is used for incrementing an odometer-like counter indicative of thousands of engine revolutions.).

	Brendon and Baker are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify electronic odometer of Brendon to include wherein verifying whether the cumulative travel distance is valid: dividing the cumulative travel distance by the predetermined travel distance to obtain a dividing result; and comparing the dividing result with the cumulative travel distance encoded value as described by Baker. 

 The motivation for doing so would have been for providing a user calibrated system to employ pulse generated circuit of a odometer (Baker, column 1, lines 40-45).

Therefore, it would have been obvious to combine Brendon and Baker to obtain the invention as specified in claim 12.


Conclusion              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619